--------------------------------------------------------------------------------

ARGYLE ENERGY, INC.
10777 Westheimer
Suite 170
Houston, Texas 77042
Phone: (832)358-3900
Fax: (832)358-3900


March 31, 2005


Newton Properties, Inc.
Blue Ridge Energy, Inc.
Hjeltke Rd.
10777 Westheimer
Ajeltake Island
Suite 170
Majuro, Marshall Island
Houston, Texas 77042 Majuro, MH 96960



RE: North Wright Field Prospect Area, Acadia Parish, Louisiana
 
Gentlemen:
 
When accepted by you in the manner indicated below, this letter shall constitute
an agreement by and between Argyle Energy, Inc. ("Argyle"), on the one hand, and
Newton Properties ("Newton") on the other, relative to the referenced Prospect
area.


1.   Newton recognizes and acknowledges that Argyle has presented to Newton
certain geological teas and concepts within the area outlined on the plat
attached hereto and marked Exhibit A for identification (the "Prospect").


2.   Argyle represents that it is the owner of 87.5% of eight-eights (8/8ths) of
the working interest in various options and/or oil, gas and mineral leases which
are located within the Prospect.


3.   Newton desires to purchase from Argyle 75% of eight-eights (8/8ths) of the
working interest in the Prospect. Argyle, in consideration of the cash payment
provided for in 5. below, and subject to the conditions contained herein agrees
to convey such working interest to Newton.
 
It is understood by Newton that among the obligations it is assuming under this
Agreement and the Joint Operating Agreement is the obligation to carry Dragon
Energy Corporation, et. al. ("Dragon") for the remaining 25.0% of eight-eights
(8/8ths) working interest through initial sales in each well drilled on the
Prospect.


4.   Blue Ridge Energy, Inc. ("BREY") has access to certain geoscience data
covering the lands within the Prospect, and BREY upon request has agreed that
for the term of this agreement, BREY will perform geologic services on lands
within the Prospect, on a nonexclusive basis, for use in connection with the
exploration and development of the Prospect.
 
5.   In consideration of Argyle's transfer and conveyance of the interest as
described herein to Newton, Newton has paid to Argyle the cash amount of
$600,000.00 contemporaneously with Newton's acceptance of this Agreement, and
Newton further agrees that on or before September 30, 2005, or prior to supding
the Initial Well, whichever is the earlier, it will make a second payment of
$600,000.00 to Argyle.


--------------------------------------------------------------------------------


 
It is further understood that, if the Initial Well planned to be drilled on the
Prospect is not spud on or before September 30, 2005, Newton shall immediately,
if not previously paid, make the second payment of $600,000.00 to Argyle as
provided above, and Newton shall reassign all of the right title and interest
acquired by Newton hereunder to Argyle.


6.   Subsequent to the execution of this Letter Agreement all operations on the
Prospect shall be conducted pursuant to the terms and conditions of this
Agreement and the Joint Operating Agreement. It is understood by Newton that the
total of all royalty and all other burdens provided for in said Joint Operating
Agreement shall be 30.0%


7.   This Agreement and the Joint Operating Agreement shall constitute the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof, any change or modification hereto must be made in
writing and signed by both parties.


8.   This agreement shall be binding on the successors and assigns of both
parties. Any assignment or transfer of an interest in the Prospect shall be made
subject to all of the terms and conditions of this Letter Agreement and the
Joint Operating Agreement. Should there be a conflict between the terms of this
Letter Agreement and the terms of the Joint Operating Agreement, the terms of
this Agreement shall control.


9.   This Agreement shall remain in force until the last oil and gas lease
included in the Prospect has terminated.


10.  Newton agrees that an escrow account shall be maintained at Amegy Bank of
Texas, Houston, Texas for Newton's share of all cash advances for operations
conducted on the Prospect pursuant to this Agreement and the JOA. If BREY
requests a cash advance for an authorized operation pursuant to the JOA then
Newton's share of such cash advance shall be paid within fifteen (15) days of
receipt of such request by Newton into the escrow account to be paid out by the
escrow agent to the maker of the invoice(s) incurred in connection with such
authorized operation, upon BREY's presentation of such invoice to the escrow
agent. The agreement governing the escrow account executed by and between BREY,
Newton and the escrow agent (the "Escrow Agreement") shall provide that in the
event an invoice, or charge or cost set forth in an invoice, submitted for
payment to the escrow agent, is disputed by Newton (i) resolution of such
dispute shall be made in accordance with the Joint Operating Agreement, (ii)
Newton shall not give notice of such dispute to the escrow agent nor request or
demand that the escrow agent not make payment of such disputed invoice, and
(iii) regardless if the escrow agent is made aware of such dispute, the escrow
agent shall make payment of such disputed invoice.


It is agreed by Newton that the cash advance amount it will pay into the escrow
account for any approved operation conducted hereunder shall be equal to 150%
times the total estimated cost for its share of such operation as determined by
BREY. Any positive balance remaining in the escrow account after the payment of
all invoices with respect to each operation and each cash advance, shall be paid
out to Newton. At any time when the remaining balance in the escrow account for
an approved operation is, in BREY's judgment, less than 100% of the estimated
cost remaining to complete such operation, BREY shall have the option to require
an additional cash advance from Newton in an amount sufficient to increase the
account balance to an amount equal to 125% times the estimated remaining cost to
complete the operation.



--------------------------------------------------------------------------------


 
The costs associated with the Escrow Agreement, the escrow agent's fees and the
incidental cost of BREY in paying invoices through the escrow agent shall be
paid by Newton.


11.  It is agreed by and between Newton and Argyle that BREY shall be the
Operator of the North Wright Field Prospect and that all operations conducted by
BREY, as Operator, shall be conducted pursuant to the terms of the Joint
Operating Agreement attached hereto as Exhibit "B". It is also agreed that BREY
shall not be required to maintain an interest in the Contract Area to serve as
Operator of the North Wright Field Prospect as provided in the Joint Operating
Agreement.


12.  In addition to the Overhead Charges provided for in the Copas Accounting
Agreement attached to the Operating Agreement as Exhibit "C", Blue Ridge Energy,
Inc. ("BREY"), as Operator, shall charge Newton Properties a management fee for
each well drilled on the North Wright Field Prospect ("Prospect") equal to
$10,000.00 per month. The management fee shall be charged for each month during
which BREY is engaged in preparations for and/or the drilling of each well
located on the Prospect and shall include BREY's costs associated with in-house
geological management and mapping, geophysical management and computer modeling,
engineering management and planning, land management and administration, and
associated accounting functions.


13.  Newton Properties will earn an assignment of the interest provided herein
upon completion of the drilling of the Initial Well on the North Wright Field
Prospect.


14.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without regard to conflicts of law principles. Claims
arising out of or requiring the interpretation of this Agreement shall be
brought and litigated in the courts located within Harris County, Texas, and
both parties unconditionally consents and submits to the jurisdiction of such
courts.


If the foregoing corresponds to your understanding of the agreements we have
reached on this matter, please indicate your acceptance in the space provided
below and return a fully executed copy hereof to me for my files.


Sincerely,


/s/ Harry Peters
Harry Peters


AGREED AND ACCEPTED THIS 31st DAY OF MARCH, 2005


NEWTON PROPERTIES
 
/s/ David Craven 
 
By:
David Craven  

 
AGREED AND ACCEPTED THIS 31st DAY OF MARCH, 2005


BLUE RIDGE ENERGY, INC.


/s/ Harry Peters
 
By: Harry Peters
 




--------------------------------------------------------------------------------